Cushing, J.
The report of this case appears to us to bring it directly within previous decisions, especially those of Thompson v. Page, 1 Met. 565, and Ives v. Sterling, 6 Met. 310, both which the present case very strikingly resembles; and, on the authority of those decisions, we should feel bound to say that here was a valid promise with lawful consideration.
Opinion has fluctuated, it is true, upon the question how far, in a common subscription by several persons, to an object of public utility, the promise of each one is a consideration for that of another. It has been objected that, to assume the respective promises as consideration one for the other, is to beg the whole question, and to reason in a circle. But if it clearly appear that a number of subscribers promise to contribute money, on the faith of the common engagement, for the accomplishment of an object of interest to all, and which iannot be accomplished save by their common performance, then it would seem that the mutual promises constitute reciprocal obligations.
*540In -addition to this, in the present case are other facts, going to make out legal consideration. The defendant appears to have acted a primary part in the business, and so to have induced both the other signers and the congregational society of which they were members, to undertake to construct the proposed meeting-house by voluntary subscription. He was a member of the committee of the congregational society, which called the society together to consider the subject; the subscription papers are in his own handwriting; he is at the head of the subscribers; if not present at the adjourned meeting of the society at which the plan of the meeting-house was accepted, yet he was at a subsequent meeting, when a contract based on that plan was adopted; he presided as moderator; he was one of the building committee; and the meeting-house was commenced and completed on the faith of the several subscriptions. All these are cogent arguments of consideration. Moreover, there was in the paper a lawful and sufficient promisee, the treasurer of the society, and consideration moving as between the defendant and the society.

Exceptions overruled.